     Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 1 of 8



                              UNITED STATES DISTICT COURT
                             FOR THE DISTRICT OF MARYLAND


TINA M. WINKLER, et al.                        *
                                               *
         Plaintiffs,                           *   Case No. 18-cv-00865-PX
                                               *
v.                                             *   Judge Paula Xinis
                                               *
MEDTRONIC, INC., and                           *
HEARTWARE, INC.                                *
                                               *
      Defendants.                              *


        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
            MOTION TO DISMISS SECOND AMENDED COMPLAINT

         Plaintiffs, by counsel, submit this Memorandum in support of their Opposition to

Defendants’ Motion to Dismiss Second Amended Complaint, and state:

     PLAINTIFFS’ CLAIMS ARE GOVERNED BY THE SITE OF THE
DEFENDANTS’ “WRONGFUL ACT” AND NOT BY THE SITE OF THE
MANUFACTURE OF ONE COMPONENT OF THE ALLEGED DEFECTIVE
DEVICE

         The alleged defective device at issue in this case is the HVAD System that

Plaintiffs’ decedent was using at the time of his fatal injury, not the defectively

manufactured batteries. Plaintiffs’ have alleged, and Defendants have not disputed, that

the actual device that failed, causing John Winkler’s death, was designed and assembled

in Minnesota. As set forth in the Second Amended Complaint, the HVA System is

comprised of various components, which include battery packs, chargers, controllers, AC

adapters, HVAD monitors. It is undisputed that the HVAD System was designed and

assembled by Defendants. According to the Affidavit of Defendants’ “Representative”

                                              1
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 2 of 8



Justin Dierking, the various components of the Defendants’ HVAD System were

manufactured by third party manufacturers that are not Defendants in this action. As the

manufacturer of the system, Defendants are responsible for the alleged negligence of its

component manufacturers.           According to the Dierking Affidavit, the alleged defectively

manufactured batteries were manufactured in Connecticut by “Cirtec Medical.” Plaintiffs

allege that the components of the HVA System in use at the time of John Winkler’s injury

were assembled into the final HVAD System by Defendants at their manufacturing

facility located in Minnesota. 1 This would include defectively manufactured batteries

and/or controllers. In their Opposition, Defendants do not dispute this allegation.2

         The Maryland Wrongful Death statute states that “if the wrongful act occurred in

another state, the District of Columbia, or a territory of the United States, a Maryland Court

shall apply the substantive law of that Jurisdiction.” Code of Maryland, Courts & Judicial

Proceedings Article, §3-903(a). 3            “Wrongful Act” is defined in §3-901(e) “as “an act,

neglect, or default including a felonious act which would have entitled the party injured to

maintain an action to recover damages if death had not ensued.” It was only when the

various components, including the defective batteries, were assembled into the HVA System,

that the Defendants committed a “wrongful act.”                Accordingly, the “wrongful act” that

resulted in the death of John C. Winkler, occurred in the State of Minnesota.


1 Defense counsel initially indicated to Plaintiffs’ counsel that the device was “manufactured in Minnesota”
and months later provided the Dierking Affidavit indicating where the various components were
manufactured. The requests for extension to file the Amended Complaint were due to Defendants’ inability
to determine the location of manufacture. Plaintiffs had no way of knowing who manufactured the
batteries.
2 Heartware’s assembly and manufacturing facilities are located in Arden Hills, Minnesota.
3 The Court has ruled that the statute of limitation under the Maryland Wrongful Death statute is
substantive not procedural. Plaintiffs except to this ruling.
                                                     2
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 3 of 8



       This is in accord with the holding in Kielar v. Granite Construction Company, 647 F.

Supp 2d 524 (D. Md, 2009). In Kielar, Plaintiff’s decedent was killed in Maryland as a

result of allegedly defective helicopter litter manufactured by a non-party Ferno-Aviation in

Georgia or Ohio, but installed in the helicopter by the Defendant Metro Aviation in

Louisiana.   Plaintiff argued that the negligent design or manufacture of the litter in Ohio,

precluded the application of Louisiana law. This Court rejected the contention that the

location of alleged negligence by a non-party precluded the application of the statute of

limitations of the location where the final product was designed and where the components

were installed, stating: “[B]ecause (1) wrongful act is defendant specific, and (2) the

Plaintiffs have not introduced evidence that Metro Aviation acted outside of Louisiana, the

work performed by a nonparty in Georgia or Ohio does not preclude application of the

Louisiana law.” Kielar, 647 F. Supp 2d 524, 528. Citing, Farwell v. Un, 902 F.2d, 282, 287

(4th Cir, 1990) in Kielar that this Court held that “Farwell makes clear that the choice of law

under Maryland’s wrongful death statute is determined by the location of the defendant’s

actions. Accordingly, the choice of law analysis in this case will be determined by the

location of Metro Aviation’s allegedly wrongful acts.” (emphasis supplied), 647 F. Supp 2d,

524,528.

       Defendants have provided an Affidavit from its “Representative” Justin Dierking,

which indicates that the recalled batteries were manufactured in Connecticut by “Cirtec

Medical.” Defendants argue that the Connecticut wrongful death statute of limitations should

apply in this action.   It is irrelevant where one component of the HVAD System was

manufactured by a third party. This issue is where the Defendants’ negligence occurred, that

                                              3
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 4 of 8



is, where the Defendants’ “wrongful act” occurred. It was only after the alleged defectively

manufactured batteries were incorporated into the HVAD system and introduced into the

stream of commerce that a “wrongful act” occurred. Plaintiffs assert that this occurred in

Defendants’ facilities in Minnesota, and that the Minnesota statute of limitations applies to

this action.

          Minnesota Statutes, §573.02, subdivision 1, provides that an action for wrongful

death “may be commenced within three years after the date of death, provided that the action

must be commenced within six years after the act or omission.” Accordingly, this action

was timely filed within three years of John Winkler’s death.4

     THE SECOND AMENDED COMPLAINT SETS FORTH A CAUSE OF
ACTION FOR NEGLIGENT MANUFACTURE AND FAILURE TO WARN.

         In the second Amended Complaint, Plaintiffs have alleged that John Winkler’s

death was caused by defectively manufactured batteries that were incorporated into the

HVAD system by Defendants. Plaintiffs further allege that Defendants knew or should

have known of the defective batteries and failed to warn Mr. Winkler of the defective

batteries and the risk of serious injury or death in the event of a power failure.

Specifically, Plaintiffs allege that “On November 20, 2012, HeartWare, Inc., received

premarket approval for the “HeartWare Ventricular Assistive System” as a Class III

device from the United States Food and Drug Administration. The batteries for the HVA

System are expected to function through a minimum of 500 charge and discharge cycles

to provide patient support for at least one year. Defectively manufactured batteries


4 Plaintiffs maintain that the statute of limitations applicable to this action is the three year Maryland
statute of limitations.
                                                       4
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 5 of 8



which fail to hold a charge due to faulty cells violate the standards required by the

FDA for premarket approval of the HVA System.” (Emphasis Supplied) In

Paragraph 4 of the Second Amended Complaint, Plaintiffs describe the method by which

the HVAD System failed, resulting in John Winkler’s death: “On January 4, 2015, John

Winkler had two batteries connected to the controller, the primary and the back up

battery. The manner in which the HVA system is intended to work is, when one battery

was depleted (25% of capacity), the controller would automatically switch to the back up

battery for power.   However, in this instance, the back-up battery was defectively

manufactured due to faulty cells, and was fully depleted. When the controller switched to

the back up battery, there was no power to operate the pump. When the system lost all

power, the pump stopped working depriving John C. Winkler of heart function. When

the pump stopped working, John C. Winkler suffered a cardiac arrest from which he died

on January 6, 2015.”

      In Count One, Paragraph 7, Plaintiffs allege “In their manufacturer of the HVA

System, Defendants had a duty to manufacture their product so as to fit the purpose for

which it was intended, to reproduce the pumping action of the left ventricle in a safe and

reliable manner in order for the heart to function, with the knowledge that failure of the

device would result in the death of its user. In Paragraph 8 of the Second Amended

Complaint, Plaintiffs allege that the manufacturing defect caused John Winkler’s death as

follows: The manner in which the HVA system is intended to work is, when one battery

was depleted (25% of capacity), the controller would automatically switch to the back up

battery for power.   However, in this instance, the back-up battery was defectively

                                             5
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 6 of 8



manufactured due to faulty cells, and was fully depleted. When the controller

switched to the back up battery, there was no power to operate the pump. When the

system lost all power, the pump stopped working depriving John C. Winkler of heart

function. When the pump stopped working, John C. Winkler suffered a cardiac arrest

from which he died on January 6, 2015.” (Emphasis supplied). As noted above, Plaintiffs

have alleged that “defectively manufactured batteries which fail to hold a charge due

to faulty cells violate the standards required by the FDA for premarket approval of

the HVA System.” (Emphasis Supplied) The batteries for the HVA System are

expected to function through a minimum of 500 charge and discharge cycles to provide

patient support for at least one year.   The failure to meet this requirement violates that

standards required by the FDA.

       Defendants argue that Plaintiffs have failed to allege a manufacturing defect.

Plaintiffs have identified the manufacturing defect, using the actual description from the

defendants’ Class 1 recall of the HVA system batteries on January 7, 2016: (Exhibit A)

     “Reason for Recall.

       Heartware, Inc., is recalling the batteries because they may lose power

prematurely due to faulty cells. If the HVAD System is not connected to an additional

power source shortly after the system sounds an alarm indicating a low battery level, the

pump will stop working and the patient may experience serious adverse health

consequences, including death.” (emphasis supplied).

       In designating the reason for the recall, Defendants themselves have distinguished

the defect as one due to manufacture, not design, of the batteries. According to
                                               6
  Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 7 of 8



Defendants’ recall notice, the batteries contained “faulty cells.” There was not a problem

with the design; it was a manufacturing error. As noted above, the batteries for the HVA

System are expected to function through a minimum of 500 charge and discharge cycles

to provide patient support for at least one year. The failure of the batteries to hold a

charge was due to a manufacturing error, no the approved design of the system.            This is

not “an attempt ‘to impose requirements on Defendants that are different from or in addition

to’ those imposed by federal law,” as argued by Defendants in their motion.

        In Count Two, Plaintiffs allege that Defendants failed to warn of the risks of the

faulty batteries. Plaintiffs allege that “Defendants knew or should have known that the

batteries in use by patients were defective due to faulty cells and that they could fail without

sufficient notice to users to allow for alternative power source to the LVAD to avoid serious

injury or death. Defendants failed to timely notify and warn the users of its HVAD System,

including Plaintiffs’ decedent John C. Winkler, of the product defect and the potential for

serious injury or death in the event of a total loss of power to the LVAD.”

        These allegations are not related to the approved warnings for the product when it was

originally approved by the FDA, but rather the failure to timely inform users of a product

manufacturing defect that endangered their health and possibly their life.    This is not “an

attempt ‘to impose requirements on Defendants that are different from or in addition to’ those

imposed by federal law,” as argued in their motion.

        WHEREFORE, Plaintiffs pray that Defendants’ Motion to Dismiss the Second

Amended Complaint be denied.




                                                7
 Case 8:18-cv-00865-PX Document 71-1 Filed 04/30/19 Page 8 of 8



                                          /s/ John J. Sellinger
                                          John J. Sellinger 05236
                                          Greenberg & Bederman, LLC
                                          1111 Bonifant Street
                                          Silver Spring, MD 20910
                                          (301) 589-2200
                                          (301) 589-9424 (fax)
                                          jsellinger@gblawyers.com

                                          Attorneys for Plaintiffs




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 30th day of April, 2019, the foregoing document
was filed via the Court’s CM/ECF system upon

Matthew W Saxon, Esquire,
Winston & Strawn, LLP
700 K. Street,, N.W.
Washington, D.C. 20006-3871

and

Scott Ahmad, Esquire
DaWanna McCray, Esquire
Winston & Strawn, LLP
35 Wacker Drive, Chicago, IL 60601

Attorneys for Defendants.



                                          /s/ John J. Sellinger
                                          John J. Sellinger




                                         8
